Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 12/16/2020 has been received and claims 5-7 and 10-11 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Claim Objections
Claims 10-11 are objected to because of the following informalities: 
in line 14 of Claim 10, insert --integrally-formed-- before “electric field”;
in line 18 of Claim 10, insert --integrally-formed-- before “electric field”;
in line 2 of Claim 11, insert --integrally-formed-- before “electric field”;
in line 3 of Claim 11, insert --integrally-formed-- before “electric field”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “non-thermal plasma system” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the electric field system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niv (6811757).
As to Claim 5, Niv (‘757) discloses an electro-hydrodynamic system (40) for inactivation of biological pathogen particles’ capacity to infect living organisms, the electro-hydrodynamic system comprising:
an air handling system (41, 42, 46, 30, 50) having an interior volume (within 41) configured to receive an airstream (44) and pass airflow (44) therethrough (see Col. 9 lines 55-57), said airstream (44) capable of entraining large biological pathogen particles having diameters larger than 1 micrometer and small biological pathogen particles having diameters smaller than 1 micrometer;
said air handling system (41, 42, 46, 30, 50) having an air inlet (42) configured to receive said airstream (44) (see Figure 8) capable of having said large biological pathogen particles and said small biological pathogen particles;
an electric field system (10) having at least two electrode (12 – 12a, 12b) surfaces exposed to the airstream within the air handling system (within 30 within 41) (see Figures 1a-3b and 8) and capable of maintaining an electric potential difference configured to produce an electric field within the airstream (44) (see Col. 6 lines 27-33), the electric potential difference of the electric field system and the airflow (44) of the air handling system (41, 42, 46, 30, 50) together capable of extracting said large biological pathogen particles from said airstream and exerting electro-hydrodynamic (EHD) phenomena upon the airstream and the small biological pathogen particles contained within it; and
a non-thermal plasma system (10; 12 – 12a, 12b) configured to output within the airflow (44) a non-thermal plasma having at least one of radicals, excited species, ionized atoms and molecules, said non-thermal plasma being configured to chemically react with said small biological pathogen particles that are brought into proximity with the non-thermal plasma as a result of the EHD phenomena and thereby rendering the small biological pathogen particles non-infective.
As to Claim 6, an air pressure upstream of the electric field system (12 – 12a, 12b) and the non-thermal plasma system (12 – 12a, 12b) is capable of being equal to an air pressure downstream of the electric field system (12 – 12a, 12b) and the non-thermal plasma system (12 – 12a, 12b) in the electro-hydrodynamic system (40) of Niv (‘757).
As to Claim 7, the electric field system (12 – 12a, 12b) is operable to produce the non-thermal plasma of the non-thermal plasma system (12 – 12a, 12b) in the electro-hydrodynamic system of Niv (‘757).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortenson (20130259903).
As to Claim 5, Mortenson (‘903) discloses an electro-hydrodynamic system (see Figures 13 and 18a-22b) for inactivation of biological pathogen particles’ capacity to infect living organisms, the electro-hydrodynamic system comprising:
a fluid handling system (30, 34, 38) having an interior volume (within 30) configured to receive a fluid stream, capable of being an airstream, and pass fluid flow/airflow therethrough, said airstream capable of entraining large biological pathogen particles having diameters larger than 1 micrometer and small biological pathogen particles having diameters smaller than 1 micrometer;
said fluid handling system (30, 34, 38) having a fluid inlet (37/37’/37a/37a’; 31; 31’) configured to receive a fluid stream (see Figures 13 and 18a-20h) capable of being an airstream having said large biological pathogen particles and said small biological pathogen particles;
an electric field system (1/5 – 1a/5a, 1b/5b and/or 5a/5a’ – 5h/5h’) having at least two electrode surfaces exposed to the fluid stream within the fluid handling system (see Figures 13 and 18a-22b) and capable of maintaining an electric potential difference configured to produce an electric field within the fluid stream, the electric potential difference of the electric field system (1/5 – 1a/5a, 1b/5b and/or 5a/5a’ – 5h/5h’) and the fluid flow of the fluid handling system (30, 34, 38) together capable of extracting said large biological pathogen particles from said airstream and exerting electro-hydrodynamic (EHD) phenomena upon the airstream and the small biological pathogen particles contained within it; and
a non-thermal plasma system (1/5 – 1a/5a, 1b/5b and/or 5a/5a’ – 5h/5h’) configured to output within the fluid flow a non-thermal plasma having at least one of radicals, excited species, ionized atoms and molecules, said non-thermal plasma being configured to chemically react with said small biological pathogen particles that are brought into proximity with the non-thermal plasma as a result of the EHD phenomena and thereby rendering the small biological pathogen particles non-infective.
As to Claim 6, a fluid pressure upstream of the electric field system (1/5 – 1a/5a, 1b/5b and/or 5a/5a’ – 5h/5h’) and the non-thermal plasma system (1/5 – 1a/5a, 1b/5b and/or 5a/5a’ – 5h/5h’) is capable of being equal to a fluid pressure downstream of the electric field system (1/5 – 1a/5a, 1b/5b and/or 5a/5a’ – 5h/5h’) and the non-thermal plasma system (1/5 – 1a/5a, 1b/5b and/or 5a/5a’ – 5h/5h’) in the electro-hydrodynamic system of Mortenson (‘903).
As to Claim 7, the electric field system (1/5 – 1a/5a, 1b/5b and/or 5a/5a’ – 5h/5h’) is operable to produce the non-thermal plasma of the non-thermal plasma system (1/5 – 1a/5a, 1b/5b and/or 5a/5a’ – 5h/5h’) in the electro-hydrodynamic system of Mortenson (‘903).

Allowable Subject Matter
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claim 10 which overcomes the last remaining rejection (i.e. 35 U.S.C. 112(b) rejection) of the claim. While prior art such as Mortenson (20130259903) discloses an electro-hydrodynamic system (see Figures 13 and 18a-22b) comprising a fluid handling system (30, 34, 38) having an interior volume (30, 30a, 30b/30a’, 30b’) configured to receive a fluid stream therethrough and comprising a fluid inlet (37/37’/37a/37a’; 31; 31’) (see Figures 13 and 18a-20h), and an integrally-formed electric field and non-thermal plasma system comprising a wire-plate non-thermal plasma system (1/5 – 1a/5a, 1b/5b; 5a/5a’ – 5h/5h’) having a plurality of wire electrodes (1/5 – 1a/5a, 1b/5b; 5a/5a’ – 5h/5h’) (see Figures 5b, 5e, 18a-22b, Col. 81 lines 65-67) spaced in the range less than 0.25 m (see Table 1a-1d), Mortenson (‘903) does not specifically teach that the plurality of wire electrodes are spaced in the range of 0.25 m to 0.75 m.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument in pp. 7-9 of Remarks in regards to limitation “non-thermal plasma system” in claim 5, examiner disagrees and points out that there is no structural features set forth in the limitation regarding the non-thermal plasma system and the limitation further only utilizes functional language and thus meets qualification under 35 U.S.C. 112(f). With respect to applicant’s argument in the first full paragraph on p. 8 of Remarks, examiner disagrees and points to MPEP 2181(I)(B) – last paragraph which indicates that “other linking words may be used, such as “so that” or “configured” to”.
As to applicant’s argument on pp. 12-16 of Remarks in regards to Niv, examiner points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. More specifically, examiner points out that applicant appears to argue the capability of the system of Niv to provide EHD phenomena and to indicate the relevance of Reynolds number and flow rate/operant conditions needed to provide EHD phenomena is not disclosed by Niv; however, examiner points out that the claimed invention is a device/apparatus where “apparatus claims cover what a device is, not what a device does” (see MPEP 2114(II)) and further indicates that the Reynolds number/fluid momentum or Columbic forces induced within the fluid as a result of an electric field and an interplay between electric potential difference of the electric field and the airflow of the air handling system depends on the material and/or operational characteristics are dependent on the content within/material or article worked upon by an apparatus as well as how the system/apparatus is operated, which examiner would indicate do not impart patentability in an apparatus claim. Examiner also indicates that there is not a distinguishing structural feature between the claim and the prior art of Niv and further points out that there is no specific configuration or additional structural component(s) required within the claim language which may provide or contribute to inducing required material/operational characteristics to produce EHD phenomena and differentiate the claim from the prior art. Thus, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 9603870, 10449217.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799